United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1098
Issued: September 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 27, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 4, 2008, finding his claim for
compensation was untimely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim was filed within the appropriate time limitation
period.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated April 23, 2007, the
Board remanded the case on the issue of whether the claim was timely filed.1 The Board noted
1

58 ECAB ___ (Docket No. 07-274, issued April 23, 2007).

that the date of injury is the date of last exposure, which in this case was July 1955. The
appropriate time limitation provision was therefore the pre-1974 5 U.S.C. § 8122, and the case
was remanded for a proper decision applying the relevant time limitation provisions. The history
of the case is contained in the Board’s prior decision and is incorporated herein by reference.
By decision dated August 3, 2007, the Office denied the claim as untimely filed. It found
the time limitation provision “began to run in or around 1999” and appellant did not file the
claim until July 15, 2005. Appellant requested reconsideration on October 5, 2007.
In a decision dated January 4, 2008, the Office again denied he claim was untimely filed.
It stated the November 5, 1999 medical report from Dr. Kimbel clearly indicated that appellant
was advised of the presence of pleural plaques in his lungs and discussed the history of asbestos
exposure. According to the Office, appellant was aware, or should have been aware that his
federal employment was related to his asbestos illness as of November 5, 1999.
LEGAL PRECEDENT
In cases of injury prior to September 7, 1974, a claim must be filed within one year of the
date that the claimant is aware, or reasonably should have been aware, that his condition may
have been caused by factors of his federal employment. The requirement may be waived if the
claim is filed within five years and it is found that such failure was due to circumstances beyond
the control of the person claiming benefits, or that such person has shown sufficient cause or
reason in explanation thereof and material prejudice to the interest of the United States has not
resulted from such failure.2
ANALYSIS
In this case, appellant filed a claim on July 15, 2005 for asbestosis causally related to
asbestos exposure in his federal employment from 1950 to 1955. The Office made a finding that
appellant reasonably should have been aware that his condition may have been caused by federal
employment on November 5, 1999, when he was treated by Dr. Bruce Kimbel. That report,
however, indicated only that appellant reported a persistent cough and was concerned because he
had a history of occupational asbestos exposure. Dr. Kimbel noted that previous chest x-rays
had shown pleural plaques, and that appellant had previously smoked cigarettes.
Dr. Kimbel did not diagnose asbestosis or similar pulmonary condition on
November 5, 1999. While he noted pleural plaques on prior x-rays, he did not diagnose
asbestosis. In Edward Lewis Maslowski, for example, there was a specific medical report stating
that x-rays showed pleural and parenchymal asbestosis.3 This report, along with evidence as to
the claimant’s awareness of the relationship between the condition and federal employment, was
sufficient to begin the time limitation period as of the date of the report. In Virginia D. King
(Charles B. King), the Board found that the possibility of asbestosis was not sufficient to begin

2

Marcelo Crisostomo, 42 ECAB 339, 341 (1991).

3

42 ECAB 831 (1991).

2

the time limitation period.4 It was not until the employee received confirmation of the diagnosis
of asbestosis that the time limitation period began to run.
In this case, there is no medical report of record with a diagnosis of asbestosis. As the
Board noted in its prior decision, Dr. Kimbel reported on November 19, 2001 “normal
pulmonary function studies a year ago” and on March 21, 2005 stated that appellant did not have
any active pulmonary infection. While the lack of a diagnosis may be relevant to establishing
the claim, there is no evidence establishing that the claim was untimely filed. There is no
probative evidence of record to support the Office’s finding that the time limitation period for the
condition claimed, asbestosis, began to run on November 5, 1999. The Board finds the claim for
asbestosis was timely filed based on the evidence of record.
CONCLUSION
The evidence does not establish that the claim for asbestosis filed on July 15, 2005 was
untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 4, 2008 and August 3, 2007 are reversed.
Issued: September 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

57 ECAB 143 (2005).

3

